Citation Nr: 0907174	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-21 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than January 9, 
2005, for the award of special monthly compensation (SMC) 
based on the need of the Veteran's spouse for the regular aid 
and attendance of another person (A&A).   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The Veteran served on active duty from July 1950 to January 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating action that granted 
special monthly compensation based on the need of the 
Veteran's spouse for the regular aid and attendance of 
another person, effective January 9, 2005.  



FINDINGS OF FACT

The application for entitlement to an award of special 
monthly compensation based on the need of the Veteran's 
spouse for the regular aid and attendance of another person 
was received on September 25, 2003 but the eligibility of the 
Veteran's spouse for this benefit was not demonstrated until 
January 9, 2005, when she was hospitalized for pneumonia and 
a fracture of the left fibula.   


CONCLUSION OF LAW

The criteria for an effective date prior to January 9, 2005, 
for the award of compensation based on the need for aid and 
attendance for the Veteran's spouse have not been met. 38 
U.S.C.A. § 5110(a) (West 2002 & Supp.2008); 38 C.F.R. § 
3.401(a)(3) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2008), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in May 2004.  The notice included the type of evidence needed 
to substantiate the claim for SMC based on the need of the 
Veteran's spouse for the regular aid and attendance of 
another person.  This claim was granted by rating decision 
dated in September 2005, and thus the claim was clearly 
substantiated.  As such, additional VCAA notice is not 
required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   
Additionally, the Veteran demonstrated through the submission 
of evidence and argument that he was clearly aware of the 
evidentiary requirements of the claim at hand.  Thus, based 
on the record as a whole, the Board finds that a reasonable 
person would have understood from the information that VA 
provided to the appellant what was necessary to reopen and 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007).
Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The claims file contains relevant 
medical statements, reports, and opinions as well as lay 
evidence.    

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on any claim.  An 
A&A examination was accomplished in November 2004.  38 C.F.R. 
§ 3.159(c)(4)(A).

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.

Analysis

Review of the record indicates that the Veteran's application 
for entitlement to A&A for his spouse was received on 
September 25, 2003.  

During an evaluation for housebound status or permanent aid 
and attendance conducted by a private physician in November 
2004, it was noted that the Veteran's spouse had normal grip 
strength and fine movements.  She was able to feed herself, 
button her clothing, and attend to the needs of nature. It 
was also reported that her gait was slow but normal. She had 
decreased range of motion in the right shoulder and crepitus 
in both knees.  There was no atrophy, contractures, or other 
interference.  Weight bearing was normal as was balance for 
the wife's age.  Gait was stable.  No restrictions were 
reported in the spine, trunk, or neck.  There was no 
dizziness or loss of memory and balance was said to be normal 
for age.  It was reported that she could walk to the clinic, 
go to the bathroom and walk for short distances in the home.  
The Veteran's wife was noted to require continuous oxygen and 
conducted little activity except at home.  Her husband was 
said to help with house work and meals.  The diagnoses 
included severe emphysema, hypothyroidism, obesity, and sleep 
apnea.   The doctor, who had previously provided statements 
regarding the spouse's medical condition, specifically 
certified that no daily skilled services were indicated.   

In December 2004 a statement was received from a neighbor of 
the Veteran's in which she indicated, in pertinent part, that 
the Veteran's wife required a walker to get around her home 
and a wheelchair when she went to see the doctors.  

Private clinical records reveal that the Veteran's spouse was 
hospitalized on January 9, 2005 after she fell and injured 
her left ankle.  An X-ray of the left ankle showed a 
comminuted fracture of the distal malleolus with extension 
into the distal fibula/tibia articulation with widening of 
the ankle mortise medially, as well as a small joint effusion 
and osteopenia.  At the time of discharge from the hospital a 
few days after admission the discharge diagnoses included 
multifocal pneumonia with lymphadenopathy and hypoxia, a 
distal fibula fracture, a left parietal lacunar infarct , 
hypothyroid, leukocytosis anemia, and hyperlipidemia.   

In a May 2005 statement, a private physician reported that 
the Veteran's wife could not stand for any length of time and 
was unable to bathe or perform self care.  

Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the claimant to dress or undress him/herself, or 
to keep him/herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances; inability to feed him/herself through 
loss of coordination of the upper extremities; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, that requires assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. An individual who is bedridden meets the 
criteria for aid and attendance. The regulation provides that 
being "bedridden" means that the condition which, through its 
essential character, actually requires that the claimant 
remain in bed.

The statute governing effective dates provides that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim to reopen, a claim 
reopened after final adjudication, or a claim for increase of 
compensation, dependency and indemnity compensation, or 
pension shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of the receipt of the 
application therefor. 38 U.S.C.A. § 5110(a) (West 2002).

When an award of disability compensation based on an original 
claim or reopened claim is effective for a period prior to 
the date of receipt of the claim, additional disability 
compensation payable to a Veteran by reason of the Veteran's 
spouse's need for aid and attendance shall also be awarded 
for any part of the award's retroactive period for which the 
spouse's entitlement to aid and attendance is established. 38 
C.F.R. § 3.401(a)(3) (2008).  This exception, however, is not 
for application in this case as the Veteran was already in 
receipt of his service-connected disability rating, and the 
claim which was used to award the compensation benefits was 
not an original or reopened claim for disability compensation 
benefits for the Veteran.

In this case, the record indicates that while he Veteran 
applied for aid and attendance benefits for his spouse in 
September 2003, there is no medical evidence indicating that 
the Veteran's spouse was so disabled as to require aid and 
attendance until her admission to a private hospital on 
January 9, 2005, for injuries sustained in a fall.  Medical 
evaluation conducted prior to that time did not establish 
that the Veteran's spouse was so disabled as to be 
housebound, unable to dress or undress herself, or to keep 
herself ordinarily clean and presentable.  In addition the 
evidence did not demonstrate the frequent need of adjustment 
of any special prosthetic or orthopedic appliances; an 
inability to feed herself through loss of coordination of the 
upper extremities; an inability to attend to the wants of 
nature; or incapacity, physical or mental, that required 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to her daily environment.  
Significantly, the November 2004 doctor's certification that 
was prepared specifically to address the need for aid and 
attendance was annotated that skilled services were not 
indicated.  This highly probative evidence outweighs the 
other evidence, including the lay statements and 
recollections from the Veteran, because it is made by a 
medical professional who rendered an opinion to this specific 
matter.   See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (only independent medical evidence may be considered 
to support Board findings).  

Since such a degree of incapacity on the part of the 
Veteran's wife was not demonstrated prior to the January 2005 
hospital admission, January 9, 2005, the initial day of this 
hospitalization is the earliest appropriate effective date 
for the assignment of special monthly compensation based on 
the need of the Veteran's spouse for the regular aid and 
attendance of another person.  


ORDER

Entitlement to an effective date earlier than January 9, 
2005, for the award of special monthly compensation based on 
the need of the Veteran's spouse for the regular aid and 
attendance of another person is denied.




____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


